Citation Nr: 0319847	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-41 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in September 2001, 
when it was remanded for compliance with the Veterans Claims 
Assistance Act of 2000 (herein "VCAA").  In October 2001, 
the RO notified the veteran of the evidence needed to support 
the claim, the evidence which VA would develop and the 
evidence which the veteran was responsible for submitting.  

The September 2001 Board Remand also noted that the RO had 
not responded to a timely notice of disagreement, so a claim 
filed in 1990 was still open and the issue was correctly 
stated as entitlement to service connection for headaches and 
not as whether new and material evidence had been submitted 
to reopen the claim.  

The veteran has requested non-service-connected pension.  
This issue has not been developed for consideration by the 
Board and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Headaches during service were transitory in nature and 
resolved without residual disability.  

3.  A chronic headache disorder was not present in service or 
manifested in the first post service year.  

4.  The veteran's current headache disorder is not the result 
of disease or injury during his active military service.  


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Implementing 
regulations have been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The rating decision, statements of the case, supplemental 
statements of the case and a VCAA letter of October 2001 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  Pertinent 
Social Security records are in evidence.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a medical 
opinion rendered.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  VA has also completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

An organic disease of the nervous system, including an 
organic neurologic headache disorder, may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In this case, there 
is no competent evidence, from a trained medical professional 
that neurologic headache disorder was manifested in the first 
year after the veteran completed his active service.  

Background  The service medical records show that the veteran 
was admitted to a hospital in December 1968 because of a 7 
day history of coryza as well as a cough with greenish sputum 
4 days prior to admission.  Two days prior to admission, he 
awoke with a generalized headache.  There was no photophobia 
or diplopia.  There were associated myalgias and sore throat.  
Headache persisted until several hours prior to admission.  
The impression was viral syndrome with secondary eustachitis.  
He was treated appropriately.  Approximately 2 days after 
admission, he was asymptomatic.  

There were no further headache complaints during service.  On 
examination for separation from service, in October 1970, the 
veteran's head and neurologic status were normal.    

There is no competent medical documentation of a headache 
disability within the year after the veteran left active 
service.  

In February 1990, the veteran claimed that in December 1970 
or January 1971, he went to a VA medical center for severe 
headaches and cluster headaches were diagnosed.  He reported 
that he was given medication but it did not relieve pain.  He 
told of going back for treatment several times and filing a 
claim.  He said he did not pursue the claim as he thought it 
was only temporary; however, over the years, it caused much 
pain and loss of work.  The claims folder documents a claim 
for education benefits in 1970 and 1971.  It does not 
document any medical treatment or disability claim at that 
time.  

VA clinical records, from July 1971 to January 1973, reflect 
the presence of a gastrointestinal disturbance.  

In December 1972, private physician S. Robert Sinclair, M.D., 
wrote of ear problems.  

A December 1972 VA consultation sheet shows the veteran 
complained of recurring headaches on the right side of the 
head and face for the previous 2 years.  It was noted that 
X-rays of the skull and sinuses were normal and the ear 
appeared normal.  The veteran was referred to the VA 
neurology clinic.  He gave a 2 year history of headaches.  
They typically started suddenly over the right orbit, were 
throbbing in nature, and associated with "red eye" and 
nasal stuffiness.  The headaches lasted 6 to 8 hours if 
untreated.  They came in clusters for 2 weeks and then were 
inactive for 3 to 4 months.  There were no associated 
neurological signs or symptoms.  The neurological examination 
was within normal limits.  The impression was cluster 
headaches.    

In May 1973, the veteran reported that in March 1973, he had 
been involved in an automobile accident, in which he 
sustained back and neck injuries.  His physician advised him 
to stay as immobilized as possible and he was not able to 
return to school or work.  In August 1974 VA received the 
veteran's report that he had been unable to work full time, 
until approximately 4 months earlier.  There was no comment 
as to headaches.  

The file contains VA clinical records starting in July 1988 
when the veteran gave a history of cluster headaches.  More 
recently, he had muscle contraction headaches.  The diagnosis 
was cluster headaches.  

An August 1988 VA clinical record shows that the veteran 
complained of muscle spasms of the neck since June.  He 
reportedly had similar difficulty in the past.  There was 
associated discomfort on the right side of the head, with 
throbbing and photophobia.  He had medication in July and had 
no headaches since.  There was insomnia with the headaches.  
There was a history of cluster headaches.  He had been under 
stress lately.  Examination disclosed tenderness in the 
cervical musculature.  A computerized tomography (CT) scan 
identified a small retention cyst of the left maxillary 
sinus; and was otherwise normal.  

An October 1988 clinical note reflects that the veteran had 
right sided penetrating headaches in the past, and was 
currently having right sided neck tension and spasm.  

A March 1989 VA clinical note indicates the veteran 
complained that he was unable to do labor type jobs due to 
neck pain and cluster headaches.  

An August 1989 VA clinical note shows the veteran complained 
that he stopped breathing during his sleep.  He had a history 
of cluster headaches and neck spasms.  

The veteran was in a VA medical center in January and 
February 1990.  The primary diagnosis was chronic anxiety 
disorder.  There was also a diagnosis of headaches with 
questionable etiology.  The summary shows that he complained 
of having cluster headaches for the past 20 years, since 
service.  

During a March 1990 physical therapy evaluation, the veteran 
complained of having cluster headaches for 20 years, without 
being alleviated.  A cervical strain was diagnosed and 
treated.  A March series of 1990 X-ray studies of the 
cervical spine was negative.  

In May 1990, S. Robert Sinclair, M.D., wrote that he did not 
have a record of the veteran and did not recall treating him, 
although he probably saw the veteran in 1971 as stated by the 
veteran.  

In a statement dated in May 1990, Robert Hershfield, M.D., 
reported that the veteran was treated between October 1984 
and May 1986 and was seen for cluster (vascular) headaches 
once in August 1985 and three times in May 1986.  At that 
time, he related a history of headaches occurring yearly for 
30 to 40 days, for about 15 years, which would date the onset 
to about 1970-71.  The doctor's notes from October 1984 to 
June 1986 do not contain any headache complaints until August 
1985, when the veteran reported that he had cluster 
headaches, about once a year, lasting a month.  The doctor 
felt "it seems a little strange."  In May 1986, he was 
having chronic sinus headaches.  Later that month, it was 
noted that he was having cluster and sinus headaches.  
Several days later, it was noted that one kind of headache 
was associated with pain in the back of his neck, and the 
second kind was a right temporal headache.  Sinus X-rays were 
normal, as were neurological findings.  The doctor concluded 
that the veteran's headaches were tension and vascular 
headaches.  

In June 1990, Robert A. Moeckel wrote that he had known the 
veteran since 1974 and had been close friends ever since.  As 
early as 1974, the veteran told him that he never had 
headaches before going into the service and that cluster 
headaches started just a few weeks after the veteran's 
release from active service.  The veteran's headaches had 
become worse over the years, particularly the last 4 years.  

The veteran's aunt also provided a statement in June 1990.  
She had known him all his life and did not remember him 
having headache problems before entering service in 1968.  
However, a few weeks after his discharge he started 
complaining of severe headaches.  She recalled that he went 
to a VA hospital in January or February 1971, in Miami, 
Florida, and was diagnosed with cluster headaches.  

VA clinical notes dated in September 1992 show complaints of 
neck pain and headaches.  A September 1992 physical therapy 
evaluation contains a history of cluster headaches for 21 
years.  Treatment notes show message reduced headaches.   

VA psychology notes from January 1993 to April 1997 reflect 
various complaints which do not include headaches.  

The veteran was seen in consultation in June 1997.  He 
outlined many problems.  The diagnosis was a dysthymic 
disorder.  There were no headache complaints or diagnosis.  
However, the veteran did give a history of migraine headaches 
at the VA Mental Health Clinic in July 1997.  VA outpatient 
treatment records continue through May 1998, without findings 
or diagnosis of headaches.  

Records show that the veteran entered a VA domiciliary in 
October 1998 and left in March 1999.  The October 1998 
admission report shows he complained of cluster headaches 
which lasted for approximately 30 days, 3 - 4 times a day, 
about every 1 to 2 years.  They were described as very 
painful.  A note dated in November 1998 show that he had 
physical therapy and his headaches were decreasing in 
frequency and intensity.  In December 1998, it was reported 
that the veteran had not had headaches for 2 weeks.  

A VA consultation note dated in December 1998 shows the 
veteran received physical therapy to reduce headache 
occurrences.  In March 1999, it was noted that the veteran 
had not responded favorably to physical therapy.  His 
symptoms were inconsistent with objective palpation and 
findings during the treatment sessions.  It was felt that the 
symptoms most likely had a large psychological component.  

In December 1998, a VA physician wrote that he had reviewed 
the veteran's chart and background information.  In the 
doctor's opinion, it was highly unlikely that the cluster 
headaches described by the veteran had their first 
manifestation in service.  It was specifically noted that the 
veteran had an earache due to a common cold during service, 
but that was not a cause for cluster headaches.  The 
physician pointed out that cluster headaches were first 
documented several years after service.  

A January 2000 Social Security Administration decision refers 
to VA medical records as supporting the presence of cluster 
headaches.  There is no report of evidence connecting the 
cluster headaches to service.  In January 2000, Dr. Steven Wu 
gave the veteran a psychological examination.  The resultant 
profile was considered valid.  The doctor found that the 
veteran's profile was one of intense psychological turmoil, 
anxiousness, tension, nervousness, and fearfulness with 
discharge of anxiety into somatic complaints, especially 
headaches and insomnia.  

The veteran has also submitted articles and treatises on 
cluster headaches.  These articles are very general and, 
while they inform us of the symptoms of cluster headaches, do 
not provide a sufficient evidentiary basis to connect the 
veteran's cluster headaches to disease or injury during 
service.  They do not, alone or together with other evidence, 
discuss the specific factors of this case with such a degree 
of certainty as to provide competent medical evidence which 
connects the current disability to service.  38 C.F.R. 
§ 3.159(a) (West 2002); see Sacks v. West, 11 Vet. App. 314, 
316-17 (1998); cf. Wallin v. West, 11 Vet App. 509, 513-14 
(1998).  

Analysis  In compliance with VCAA and the September 2001 
Remand of this Board, in October 2001, the RO notified the 
veteran of the evidence needed to support his claim, the 
evidence which VA had and would obtain and the evidence for 
which he would be responsible.  He was specifically told that 
evidence of a relationship between his current disability and 
disease or injury in service was needed.  He has not supplied 
such evidence.  

The veteran has asserted that he has had cluster headaches 
since service.  A lay witness can testify of a continuity of 
symptoms he experiences.  See 38 C.F.R. §§ 3.159(a)(2), 
3.303(b) (2002); see also Gregory v. Brown, 8 Vet. App. 563 
(1996).  However, in this case, the probative weight of this 
lay evidence is little more than that of the claim itself.  
In June 1990, Robert A. Moeckel wrote that he had known the 
veteran since 1974 and, as early as 1974, the veteran told 
him that cluster headaches started just a few weeks after the 
veteran left service.  This second hand recollection comes 
almost 20 years after the veteran left active service and 
after a civilian accident which involved the neck and back 
and resulted in many months of disability.  In a June 1990 
statement, the veteran's aunt, reported him complaining of 
severe headaches a few weeks after service.  These 1990 
recollection of events almost 20 years earlier depend on lay 
memory of things long ago and are not persuasive.  The 
veteran's aunt recalled that he went to a VA hospital in 
January or February 1971, in Miami, Florida, and was 
diagnosed with cluster headaches.  The actual records show 
that other conditions were treated during that time period.  
The absence of headache complaints at that time is evidence 
against the claim.  There is no confirmation of treatment of 
headaches until December 1972, over two years after the 
veteran left service.  

There is evidence against the claim.  The separation 
examination report is highly probative, as it was made by a 
physician shortly before the veteran left service.  That 
report shows that, in October 1970, the veteran's head and 
neurologic status were normal.  The VA medical records show 
that after service, the veteran sought treatment for other 
problems without any headache complaints.  It was not until 
over two years later that headache complaints were 
documented.  Thereafter, approximately 14 years passed 
without competent medical documentation of the headache 
complaints.  

There is no evidence from a physician or other competent 
medical source which links cluster headaches to disease or 
injury in service.  On the other hand, physicians have linked 
the headaches to other, non-service-connected, causes.  On 
hospitalization in January and February 1990, the veteran 
reported headaches since service, but the doctors felt they 
were of uncertain etiology.  In March 1990, headache 
complaints resulted in a diagnosis of cervical strain, which 
is significant in light of the post service neck injury.  The 
veteran's private physician, Dr. Hershfield, felt the 
veteran's description of his headaches seemed "a little 
strange" and concluded that they were tension and vascular 
headaches.  VA clinical notes of March 1999 indicated the 
veteran's symptoms were inconsistent with objective palpation 
and findings during treatment.  Dr. Wu specifically connected 
the headaches to the veteran's non-service-connected 
psychiatric problems.

In December 1998, a VA physician reviewed the veteran's chart 
and background information and concluded that it was "highly 
unlikely" that the cluster headaches described by the 
veteran were connected to service.  That opinion is competent 
evidence, directly on point, against any connection to 
service.  It is unrefuted.  

We find that the medical opinions outweigh the lay 
recollections and establish by a preponderance of the 
evidence that the veteran's headaches are not the result of 
disease or injury, incurred or aggravated during service.  


ORDER

Service connection for headaches is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

